Terms of Members of the Civil Rights Commission
The six-year term of a member of the United States Commission on Civil Rights runs from the date on
which his or her predecessor’s term ends, not from the date of the member’s appointment.

November 30, 2004

MEMORANDUM OPINION FOR THE DEPUTY COUNSEL TO THE PRESIDENT
You have asked for our opinion about the date on which the terms of the current Chairperson and Vice Chairperson of the United States Commission on Civil
Rights (“Commission”) will expire. We conclude that the terms of these two
members will expire on December 5, 2004, six years after the expiration of their
predecessors’ terms.
The Commission, which investigates various forms of discrimination, 42
U.S.C. § 1975(a) (2000), consists of eight members. The President appoints four
members, and the President pro tempore of the Senate and the Speaker of the
House of Representatives each appoint two. Id. § 1975(b). The statute provides
that “[t]he term of office of each member of the Commission shall be 6 years.” Id.
§ 1975(c).1
On January 26, 1999, President Clinton appointed to the Commission the two
members who are the current Chairperson and Vice Chairperson. In each case, the
term of the member’s predecessor had expired on December 5, 1998, and the
commissions for the new members were “for a term expiring December 5, 2004.”2
We understand that the Chairperson now takes the position that her term expires in
January 2005.
In United States v. Wilson, 290 F.3d 347 (D.C. Cir.), cert. denied, 537 U.S.
1028 (2002), the Court of Appeals for the D.C. Circuit held that the six-year term
of a member of the Commission runs from the date on which his or her predecessor’s term ends, not from the date of the member’s appointment. That decision is
consistent with the prior opinion of this Office, which also had concluded that a
member’s term begins when his or her predecessor’s ends, see Duration of the
Term of a Member of the Civil Rights Commission, 25 Op. O.L.C. 225 (2001); the
Department advanced that view in litigation, see, e.g., Opening Brief for Appellants, United States v. Wilson, 290 F.3d 347 (D.C. Cir. 2002) (No. 02-5047) (brief
filed Mar. 2002); and the court of appeals agreed.
The holding in the Wilson case is squarely applicable here. President Clinton
had appointed Victoria Wilson upon the death of her predecessor. Her commission

1
With the concurrence of the Commission’s members, the President designates a Chairperson and
Vice Chairperson from among the members. Id. § 1975(d)(2).
2
The quoted language comes from the records of the State Department, which keeps typed replicas
of commissions.

291

Opinions of the Office of Legal Counsel in Volume 28

stated that her appointment was “‘for the remainder of the term expiring’” six
years after her predecessor’s appointment. 290 F.3d at 350 (quoting commission).
After the termination date in the commission, President Bush appointed a successor, but Ms. Wilson maintained that her term continued until six years after her
appointment and thus had not ended. In the litigation that followed her refusal to
give way to her successor, she pointed out that, before amendments in 1994, the
applicable statute expressly stated that a Commission member appointed to fill a
vacancy would serve only the remainder of his or her predecessor’s term, but in
1994 this language was deleted. Ms. Wilson contended that, in these circumstances, the statutory provision under which “[t]he term of office of each member of the
Commission shall be 6 years,” 42 U.S.C. § 1975(c), unambiguously makes the
term run from the time of appointment, and the different date in her commission
could not overcome the requirement of the statute.
Although Ms. Wilson prevailed in the district court, a unanimous panel of the
court of appeals reversed that decision and rejected her argument. The court found
the phrase “term of office” ambiguous, since the six-year period could “either run
with the person or with the calendar.” 290 F.3d at 353. The term would “run with
the person” if “[e]ach individual member of the Commission, however appointed,
whenever appointed, is entitled to serve a six-year period of time.” Id. The term
would “run[] with the calendar” if “each member of the Commission must be
assigned to a fixed, six-year ‘slot’ of time,” beginning with the end of his or her
predecessor’s term. Id. The court then reasoned from a transitional provision in the
1994 amendment, under which “[t]he term of each member of the Commission in
the initial membership of the Commission [under the amendment] shall expire on
the date such term would have expired as of September 30, 1994.” 42 U.S.C.
§ 1975(b)(1). On that date, the members of the Commission were serving staggered terms, with half of the members’ terms expiring every three years. The court
wrote that this language “provides an ‘anchor’—fixed times for terms of Commissioners to expire,” corresponding to the staggered terms that the members were
serving at the time of the 1994 amendment. 290 F.3d at 355. The provision
“creates a pattern of staggered appointments,” and “[s]taggered terms must run
with the calendar, rather than with the person, to preserve staggering.” Id.
Therefore,
any appointment to fill a vacancy for an unexpired term, such as Ms.
Wilson’s appointment, must only be for the duration of that unexpired term. For it to be otherwise would disrupt the fixed and staggered six-year terms that run with the calendar.
Id. This interpretation, the court went on, was confirmed by “relevant practices of
the Executive Branch,” creating “background understandings” that Congress is
“presumed to preserve, not abrogate.” Id. at 356. President Clinton had followed
this practice in appointing Ms. Wilson to the remainder of her predecessor’s term,

292

Terms of Members of the Civil Rights Commission

as specified in Ms. Wilson’s commission. Id. at 358.3 The court’s conclusion also
fit with the “‘context’ . . . [of] related provisions in historically antecedent
statutes,” id. at 359 (citation omitted), and it avoided such anomalous results as the
“political manipulation” of “concerted resignations near the end of a President’s
term” that would allow new appointments for full six-year periods, id. at 361.
There is no fair ground for distinguishing Wilson here. If a member’s six-year
term runs with the calendar, the Chairperson’s and the Vice Chairperson’s terms
must end on December 5, 2004—six years after their predecessors’ terms expired.
It cannot make a difference that these two members were appointed after their
predecessors’ terms expired, while Ms. Wilson was appointed to fill out the
unexpired portion of a prior term. In the case of either a delayed appointment or an
unexpired term, a six-year term calculated from the date of appointment would
“disrupt the fixed and staggered six-year terms that run with the calendar.” Id. at
355. To avoid this disruption, the Chairperson’s and Vice Chairperson’s terms
must expire on the date given in their commissions, which is six years after their
predecessors’ terms ended.
Indeed, the court in Wilson addressed, and dismissed, the possibility that the
method for calculating the terms for delayed appointments might differ from the
method for unexpired terms. Counsel had apparently conceded at oral argument
that the current Chairperson’s and Vice Chairperson’s terms ran with the calendar,
but tried to distinguish the term of a member appointed to fill a vacancy before a
predecessor’s term expired. Id.4 The court rejected any distinction between the two
situations:
This anomalous result [that the two situations would be treated differently] further undermines appellee’s interpretation of the statute.
We have difficulty believing that Congress sub silentio created two
different tracks with full six-year terms for those commissioners who
succeeded appointees who by reason of death or resignation did not
serve out their full terms, but truncated terms for those who succeeded members who served for six years but whose vacancy was not
immediately filled by Presidential appointment. Nothing in section
1975(c) gives any indication that the phrase “the term of office of
each member of the Commission” has two different meanings for
two distinct classes of commissioner not otherwise recognized in the
statute. The lack of such differentiation and appellee’s concession
that “delayed appointees” serve terms shortened by the interval between the expiration of the predecessors’ term and the date of their
3

The commissions for the current Chairperson and Vice Chairperson also reflect this practice.
The current Chairperson and Vice Chairperson had intervened in the Wilson case. Id. at 351–52.
We have been unable to determine whether the counsel who made the concession was the one
representing them or the separate counsel representing Ms. Wilson.
4

293

Opinions of the Office of Legal Counsel in Volume 28

appointment further supports our interpretation that, read together,
the two sentences of [section] 1975(c) [one setting a six-year term,
the other providing for terms to expire as they were set to do as of
September 30, 1994] create fixed six-year terms that run with the
calendar.
Id. at 355–56.
We understand that a personnel form for the current Chairperson may indicate
that her term does not expire until January 2005. The statute, however, sets the
terms of the members. See, e.g., Quackenbush v. United States, 177 U.S. 20, 27
(1900) (“the terms of the commission cannot change the effect of the appointment
as defined by the statute”); Case of Chief Constructor Easby, 16 Op. Att’y Gen.
656 (1880); Impact of Panama Canal Zone Treaty on the Filling of the Vacancy in
the Office of the District Judge for the United States District Court for the District
of the Canal Zone, 1 Op. O.L.C. 236, 237 n.4 (1977); Memorandum for John W.
Dean III, Counsel to the President, from Leon Ulman, Deputy Assistant Attorney
General, Office of Legal Counsel, Re: Presidential Commissions at 5 (Dec. 1,
1971); see also Wilson, 290 F.3d at 358–59. Furthermore, under the statute, it is
the President, not the Commission, who makes the appointment to the statutory
term, 42 U.S.C. § 1975(c), and the President’s appointments here, in accordance
with the commissions he issued, were for terms ending December 5, 2004. The
personnel records of the Commission do not override the statutory requirements.
Wilson, which adopted the statutory interpretation that the Justice Department
advanced and that we still hold, disposes of the question you have asked. Consistent with the provisions of the commissions signed by President Clinton, the
terms for the current Chairperson and Vice Chairperson will expire December 5,
2004.
DANIEL L. LEVIN
Acting Assistant Attorney General
Office of Legal Counsel

294